Matter of Neil S. v Valynda G. (2015 NY Slip Op 07218)





Matter of Neil S. v Valynda G.


2015 NY Slip Op 07218


Decided on October 6, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2015

Gonzalez, P.J., Mazzarelli, Sweeny, Richter, Manzanet-Daniels, JJ.


15773

[*1] In re Neil S., Petitioner-Respondent,
vValynda G., Respondent-Appellant.


Leslie S. Lowenstein, Woodmere, for appellant.
Bruce A. Young, New York, for respondent.
Steven N. Feinman, White Plains, attorney for the child.

Order, Family Court, New York County (Ivy I. Cook, Referee), entered on or about April 3, 2012, which, inter alia, granted the petition to modify a prior custody order by awarding petitioner father sole custody of the subject child with bimonthly supervised visitation with respondent mother, unanimously affirmed, without costs.
A sound and substantial basis in the record exists for the court's determination to modify the prior custody order to insure the child's best interests (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Matter of James Joseph M. v Rosana R., 32 AD3d 725 [1st Dept 2006], lv denied 7 NY3d 717 [2006]). The father sought custody of his young son after the child reported that he had been sexually and physically abused while in his mother's care. The court properly considered the totality of the evidence, including a forensic report finding that the child could suffer significant emotional stress if returned to his mother, and the testimony of multiple witnesses that the father was ably meeting the child's medical and educational needs. There is no basis to disturb the court's assessment of the credibility of the witnesses and particularly of the character and temperament of the parents (see Matter of Irene O., 38 NY2d 776, 777 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 6, 2015
CLERK